Exhibit 10.1
FIRST AMENDMENT TO
WARRANT TO PURCHASE COMMON STOCK
     THIS FIRST AMENDMENT TO WARRANT TO PURCHASE COMMON STOCK (this “Amendment”)
is entered into on February 27, 2009 by and among ARDINGER FAMILY PARTNERSHIP,
LTD., a Texas limited partnership (“Holder”), and VIEWCAST.COM, INC., a Delaware
corporation (the “Company”).
     A. The Holder and the Company are party to that certain Warrant to Purchase
Common Stock of the Company dated December 11, 2006 (the “Warrant Agreement”).
     B. The Holder and the Company have agreed, upon the following terms and
conditions, to amend the Warrant Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Holder and Company agree as
follows:
     1. Terms and References. Unless otherwise stated in this Amendment
(a) terms defined in the Warrant Agreement have the same meanings when used in
this Amendment, and (b) references to "Sections” are to sections of the Warrant
Agreement.
     2. Amendments to Warrant Agreement.
     (a) Section 1 is hereby amended to read as follows: “Subject to the terms
and conditions hereinafter set forth, on or before March 5, 2009, the Holder
shall surrender this Warrant at the principal office of the Company and purchase
from the Company Two Million Five Hundred Thousand (2,500,000) fully paid and
nonassessable shares (collectively, the “Shares”) of Common Stock, par value
$0.0001, of the Company as constituted on the Warrant Issue Date (the “Common
Stock”).”
     (b) Section 2 is hereby amended to read as follows: “The purchase price for
each Share shall be the average closing price for the five consecutive trading
days ending on February 27, 2009 on the Over-The-Counter Bulletin Board (the
“Exercise Price”).”
     (c) Section 3 is hereby amended to read as follows: “This Warrant shall be
exercised on or prior to March 5, 2009.”
     (d) Section 4 is hereby amended to read as follows: “On or before March 5,
2009, the Holder shall exercise the Warrant by surrendering the Warrant,
together with a duly executed copy of the form of Notice of Election attached
hereto, to the Secretary of the Company at it principal office and the payment
to the Company of an amount equal to the aggregate Exercise Price for the Shares
by wire transfer to the Company.”
     (e) Section 9 is hereby deleted in its entirety.
     3. Miscellaneous. Unless stated otherwise (a) the singular number includes
the plural and vice versa and words of any gender include each other gender, in
each case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment must be construed, and its
performance enforced, under Delaware law, and (d) if any part of this Amendment
is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable.

 



--------------------------------------------------------------------------------



 



     4. Entireties. The Warrant Agreement as amended by this Amendment
represents the final agreement between the parties about the subject matter of
the Warrant Agreement as amended by this Amendment and may not be contradicted
by evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties.
     5. Parties. This Amendment binds and inures to the Holder, the Company, and
their respective successors and assigns.
     6. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier or by electronic
mail shall be effective as delivery of a manually executed counterpart of this
Amendment.
[Remainder of Page Intentionally Left Blank;
Signature Pages to Follow]

2



--------------------------------------------------------------------------------



 



EXECUTED as of the date first stated above.

                      COMPANY:    
 
                    VIEWCAST.COM, INC.    
 
               
 
  By:   /s/ David T. Stoner                  
 
      Name:   David T. Stoner    
 
      Title:   Chief Executive Officer    
 
         
 
   
 
                    HOLDER:    
 
                    ARDINGER FAMILY PARTNERSHIP, LTD.,    
 
               
 
  By:   /s/ H.T. Ardinger, Jr.                           H.T. Ardinger, Jr.    
        General Partner    

Signature page to First Amendment

3